

114 HR 6263 IH: Addiction Recovery through Family Deductions Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6263IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. MacArthur (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand the family members with respect to whom
			 treatment for alcohol and drug addiction is treated as a medical expense
			 for certain purposes.
	
 1.Short titleThis Act may be cited as the Addiction Recovery through Family Deductions Act. 2.Expansion of family members with respect to whom treatment for alcohol and drug addiction is a medical expense for certain purposes (a)Deduction for medical careSection 213(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(12)Alcohol and drug addiction treatment for family members
 (A)In generalIn the case of any expense paid for alcohol and drug addiction treatment for a specified family member of the taxpayer, such expense shall be treated for purposes of this section in the same manner as an expense paid for alcohol and drug addiction treatment for a dependent (within the meaning of subsection (a)) of such taxpayer.
 (B)Specified family memberFor purposes of this paragraph, the term specified family member means— (i)any individual who bears a relationship to the taxpayer described in section 152(d)(2),
 (ii)any first cousin of the taxpayer (or the taxpayer’s spouse), and (iii)the spouse of any individual described in clause (i) or (ii).
 (C)Alcohol and drug addiction treatmentFor purposes of this paragraph, the term alcohol and drug addiction treatment means treatment for addiction to alcohol or drugs, other than smoking-cessation programs and other treatments for addiction to nicotine..
 (b)Health insurance costs of self-Employed individualsSection 162(l) of such Code is amended by adding at the end the following new paragraph:  (1)Insurance covering alcohol and drug addiction treatment for family membersIn the case of alcohol and drug addiction treatment (as defined in section 213(d)(12)(C)) for a specified family member (as defined in section 213(d)(12)((B)) of the taxpayer, such treatment shall be treated for purposes of this section in the same manner as if such treatment were for a dependent of such taxpayer..
 (c)Indian health care benefitsSection 139D of such Code is amended by adding at the end the following new subsection:  (g)Alcohol and drug addiction treatment for family membersIn the case of alcohol and drug addiction treatment (as defined in section 213(d)(12)(C)) for a specified family member (as defined in section 213(d)(12)((B)) of a member of an Indian tribe, such treatment shall be treated for purposes of this section in the same manner as such treatment for a dependent of such a member..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			